Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In response to the amendment received March 2, 2022:
a. Claims 1 & 8 have been amended, Claims 9 & 11-16 have been cancelled, and claims 17-21 have been withdrawn.  Therefore, Claims 1-8, 10 & 22-23 are pending in this office action.
b. The 112 rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 2, 2018.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel withdrawn claims 17-21


Allowable Subject Matter

Claims 1-8, 10 & 22-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art has been presented and does not disclose a bus bar curved portion, the busbar curved portion being concave and comprising a first curved portion and a second curved portion, the first curved portion sloping from the joint toward the first terminal and ending on the first collar outer circumference, the second curved portion sloping from the joint toward the first terminal and ending on the second collar outer circumference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723